Citation Nr: 0205076	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-32 690A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an April 
30, 1998, decision of the Board of Veterans' Appeals denying 
service connection for residuals of an injury of the left 
foot and ankle.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1965 to September 1969. 

2.  In September 1998, a motion for revision of an April 30, 
1998 decision of the Board of Veterans' Appeals denying 
service connection for residuals of an injury of the left 
foot and ankle based on clear and unmistakable error (CUE) 
was filed.

3.  In January 2001, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded an April 30, 1998 decision of the Board of Veterans' 
Appeals denying service connection for residuals of an injury 
of the left foot and ankle. 


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2001).

The Court has vacated and remanded an April 30, 1998 decision 
of the Board of Veterans' Appeals denying service connection 
for residuals of an injury of the left foot and ankle that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.





ORDER

The motion is dismissed.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



